Atkinson, J.
1, This ease was before this court on a former occasion. Brown v. Dennis, 133 Ga. 791 (66 S. E. 1080). The petition, which contained allegations in substance as disclosed in the former decision of the case, was not open to general demurrer; nor, under the ruling in the case of Nally v. Nally, 74 Ga. 669 (58 Am. R. 458), were any of the separate paragraphs of the petition subject to demurrer upon the ground of irrelevancy, indefiniteness, insufficiency, or immateriality of the allegations made in them.
2. There was no merit in the assignments of error upon the charge of the court, criticising certain portions of it as erroneous statements of the law, and complaining that it restricted the issues and improperly-*301stated the defendant’s contentions; nor was there merit in those assignments of error which complained of a failure to charge with respect to certain matters, nor in the assignments of error that criticised the charge as containing expressions of opinion upon questions of fact, and not being adjusted to the evidence.
May 11, 1911.
Equitable petition. Before Judge Eelton. Bibb superior court. June 6, 1910. ' %
R. Douglas Feagin, for plaintiff in error.
Harris & Harris, contra.
3. Objections urged to the admissibility of testimony of the plaintiff, as complaine'd of in the eleventh, twelfth, and thirteenth grounds of the amended motion for new trial, were properly overruled.
4. Evidence as to the authenticity and loss of a letter from the assured to the agent of the plaintiff, relating to a change of beneficiary in the policy, was sufficient to ' authorize the admission of parol evidence of its contents.
5. Upon its facts this case is controlled by the principles ruled in the case of Nally v. Nally, supra, as applied to the facts of that case disclosed by the original record of file in this court.
6. The evidence authorized the verdict, and there was no abuse of discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.